Citation Nr: 0501912	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  00-24 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Robert Cortinez II, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from November 1987 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) that denied service 
connection for a hiatal hernia.

Appellant testified in a hearing before the RO in February 
2000.  He also testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2003.  Transcripts of 
both hearings have been associated with the file.  

This issue was remanded for further development in October 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed to currently 
have a hiatal hernia.  Service connection is in effect for 
postoperative residuals inguinal hernia repair, rated 
noncompensably disabling.

2.  There is no medical or lay evidence that appellant had a 
hiatal hernia prior to or during military service.  The 
earliest medical impression of hiatal hernia is dated August 
1997, six years after appellant's discharge from service.

3.  There is no medical evidence of a nexus between 
appellant's current hiatal hernia and his military service.




CONCLUSION OF LAW

Hiatal hernia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  (Citation below.)  In this case, 
the claim had been filed, and initial adjudication had taken 
place before the VCAA was enacted.  Thus, preadjudication 
notice was not provided nor was it possible.  The Pelegrini 
decision did not contain a remedy under such facts, and there 
appears to be no efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection for Gulf War Syndrome was received in June 
1998.  RO sent appellant a pre-VCAA duty-to-assist letter in 
August 1999 and thereafter issued a rating decision denying 
service connection in November 1999.  The original rating 
decision, the Statement of the Case (SOC) in January 2000, 
the Hearing Officer's Decision in April 2000, and the 
Supplemental Statements of the Case (SSOC) in April 2002, 
July 2002, and September 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
sent appellant a VCAA duty-to-assist letter in May 2001, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant was afforded a VA compensation and pension (C&P) 
medical examination after he submitted his claim for service 
connection.  Appellant has also been afforded hearings before 
the RO and before the Travel Board in which to present 
documentary evidence and oral argument in support of his 
claim.  The Board accordingly finds that VA's duty to assist 
has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  It is concluded that the documents 
sent have essentially informed the veteran to submit all the 
evidence he has.  As such, further notice or development is 
not indicated.  The Board will accordingly adjudicate the 
issue, since doing so poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Appellant's service medical records are on file.  He 
underwent a surgical repair of a left inguinal (not hiatal) 
hernia in June 1988 and was subsequently placed on 
convalescent leave.  There is no record of hiatal hernia 
prior to or during service.

Appellant reported to the VA Medical Center (VAMC) emergency 
room in July 1992 complaining of epigastric pain.  He 
presented to the VAMC in April 1997 and July 1997 complaining 
of left upper quadrant pain, which was relieved by a 
gastrointestinal "cocktail."  A clinical note of July 1997 
noted an impression of reflux disease, but a subsequent 
radiology report of the upper gastrointestinal tract in 
August 1997 noted the presence of a small hernia.

Appellant received treatment at the VAMC for syncopal 
episodes in November 1997.  The examiner noted appellant's 
medical history, including history of hiatal hernia repair 
and peptic ulcer disease.  Appellant was noted to be taking 
commercial antacids at the time of his admission.

Appellant presented to the VA medical center (VAMC) in 
February 1998 complaining of epigastric pain; the examiner's 
impression was dyspepsia.

Appellant had a VA medical examination in September 1998.  
The examiner noted that appellant had reportedly developed 
peptic ulcer disease in 1992 and continued to take medication 
for that condition.  The examiner initially listed an 
impression of peptic ulcer disease, upper gastrointestinal 
series pending.  Appellant had a VA barium swallow evaluation 
in October 1998 for suspected peptic ulcer disease, and the 
interpreter's impression was small hiatal hernia.  The VA 
medical examiner accordingly did a pen-and-ink correction to 
the report of medical examination, lining out "peptic ulcer 
disease" and writing in "small hiatal hernia."

RO issued a rating decision in November 1999 denying service 
connection for hiatal hernia, based on a finding that there 
was no evidence of nexus between appellant's hiatal hernia 
and his military service.

Appellant submitted a Notice of Disagreement (NOD) in 
December 1999.  The NOD cites the treatment appellant 
received in service for inguinal hernia and asserts that 
appellant subsequently developed complications.  RO 
apparently considered the NOD to constitute a new claim for 
service connection for a previously unclaimed condition 
(inguinal hernia).

Appellant testified in a hearing before the RO in February 
2000.  Appellant testified that he developed a hernia in 
service in February 1988 (Transcript, pg. 1).  The hernia was 
surgically repaired in June or July 1988, after which 
appellant was given convalescent leave (Transcript, pg. 2).  
Appellant had no recurrence of his in-service hernia and was 
not currently receiving treatment for it (Transcript, pg. 3-
4).  

RO issued a Hearing Officer's Decision/Supplemental Statement 
of the Case in April 2000 that continued the denial of 
service connection for hiatal hernia.  

Appellant submitted a VA Form 9 in December 2000 that 
stressed that he had undergone hernia surgery while in 
service.

Appellant's attorney submitted a letter to VA in February 
2001 citing in-service hernia surgery in June 1988.  The 
letter enclosed copies of service medical records of that 
surgery, all of which relate to inguinal hernia, not hiatal 
hernia.

RO issued a rating decision in July 2002 that granted service 
connection for inguinal hernia, post-operative repair, rated 
as noncompensable.  RO also issued a SSOC in July 2002 
continuing the denial of service connection for hiatal 
hernia.  

Appellant testified before the Travel Board in April 2003.  
The Travel Board heard testimony in regard to the issues of 
service connection for a left shoulder disability and 
increased rating for inguinal hernia, which are not in 
appellate status and therefore not presently before the 
Board.  The Travel Board also heard testimony regarding 
evaluation for syncope, which the Board subsequently 
increased to 100 percent disabling in a decision dated 
October 2003.  In regard to the instant issue (service 
connection for hiatal hernia), appellant testified that he 
had a long history of indigestion from eating certain foods, 
although he had no symptoms if he stayed on a good fiber diet 
(Transcript, pg. 31).  Appellant also had some indigestion in 
service (Transcript, pg. 31).  Appellant stated that he had 
no problems if he stayed on a bland diet (Transcript, pg. 
31).  Appellant has had several upper and lower 
gastrointestinal (GI) examinations in conjunction with 
emergency treatments for his blackouts (Transcript, pg. 32).      

Subsequent to the hearing, the instant issue was remanded for 
additional development.  Specifically, a request for 
additional service medical records was made to the National 
Personnel Records Center (NPRC).  A response was received 
that no additional records were located.  The case was then 
returned to the Board.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In order 
to prevail on the issue of direct service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first step of the Hickson analysis is evidence of a 
current disability.  Here, there is competent medical 
evidence that appellant has a small hiatal hernia.  The Board 
therefore holds that the first step in the Hickson analysis 
is satisfied. 

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury.  
Here, there is evidence of an in-service inguinal hernia (for 
which in fact appellant has been granted service connection) 
but there is no indication of a hiatal hernia.  The Board 
accordingly finds that the second part of the Hickson 
analysis has not been satisfied.

The third step of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
disease or injury during military service.  Since there is no 
documented in-service disease or injury, there can be no 
evidence of nexus, and the Board finds that the third step of 
the Hickson analysis is not satisfied.

As an alternative to the Hickson analysis, service connection 
may be awarded under 38 C.F.R. § 3.303(b) for a chronic 
condition when (1) the chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
There being no evidence that a hiatal hernia manifested 
itself in service, the Board finds that service connection is 
not available as a chronic condition under 38 C.F.R. 
§ 3.303(b) (2003).

Some chronic conditions are presumed to be service connected 
if their onset is shown within one year of discharge from 
service, even if not documented in service medical records.  
38 C.F.R. § 3.309 (2004).  Hernia is not a condition entitled 
to this presumption; also, there is no evidence of onset of 
hiatal hernia within one year of discharge.  Presumptive 
service connection under 38 C.F.R. § 3.309 accordingly does 
not apply.

Secondary service connection may be granted for a disability 
found to be proximately due to, or the result of, a service-
connected disease or injury; when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  In this case, appellant has 
the following service-connected disabilities: syncope (rated 
as 100 percent disabling) and inguinal hernia, postoperative 
repair (rated as noncompensable).  Appellant has not 
asserted, and medical evidence does not show, that 
appellant's hiatal hernia is proximately due to or the result 
of either of these service-connected disabilities.  There is 
accordingly no basis on which to award secondary service 
connection for hiatal hernia.    

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the first 
medical documentation of a hiatal hernia dates from August 
1997, six years after appellant's discharge.  The Board finds 
that this passage of years is actual evidence against direct 
service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for direct service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for hiatal hernia is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


